Title: From Thomas Jefferson to Madame d’Anterroches, 9 March 1789
From: Jefferson, Thomas
To: Anterroches, MMe d’



Madame
Paris. 9me Mars 1789

J’ai l’honneur de vous annoncer qu’on vient d’etablir des paquetbotes qui doivent partir de Bourdeaux pour la Nouvelle York tous les deux mois, c’est à dire le 15. de Janvier, Mars, Mai, Juillet, Septembre et Novembre, et que ces paquets-botes vous offriront toujours des occasions tres sures d’envoyer des lettres ou des effets à Elizabeth town qui est dans la voisinage de la Nouvelle York. Il faut seulement faire l’attention d’affranchir vos lettres à la poste aux lettres de votre ville, ou à Bordeaux, en y payant la poste jusqu’à la Nouvelle York. Contant de partir d’ici pour l’Amerique moimeme à la fin d’Avril prochain je me chargerai aussi, Madame, volontiers de telles lettres pour votre fils que vous aurez la bonté de me faire tenir avant cette epoque. J’ai l’honneur avec la plus haute consideration Madame votre tres humble et tres obeissant serviteur,

Th: Jefferson

